Exhibit 10.iii.u.

Form of Amendment

dated

May 11, 2011

to

The Mosaic Company

2004 Omnibus Stock and Incentive Plan

(c) Adjustments. In the event that the Committee shall determine that any
dividend or other distribution (whether in the form of cash, Shares, other
securities or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Shares or other securities of the Company, issuance of
warrants or other rights to purchase Shares or other securities of the Company
or other similar corporate transaction or event affects the Shares such that an
adjustment is determined by the Committee to be appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan, then the Committee shall, in its sole discretion
and in such manner as it may deem equitable, adjust any or all of (i) the number
and type of Shares (or other securities or other property) that thereafter may
be made the subject of Awards, (ii) the number and type of Shares (or other
securities or other property) subject to outstanding Awards, (iii) the purchase
price or exercise price with respect to any Award, and (iv) the limitations
contained in Section 4(d) of the Plan; provided, however, that the number of
Shares covered by any Award or to which such Award relates shall always be a
whole number. Upon the Merger Effective Time as defined in that certain Merger
and Distribution Agreement, dated as of January 18, 2011 (as the same may be
amended from time to time, the “Merger Agreement”), by and among the Company,
Cargill, Incorporated, GNS II (U.S.) Corp. (“GNS II”), GNS Merger Sub LLC and,
for the limited purposes set forth therein, the Margaret A. Cargill Foundation,
Acorn Trust, Lilac Trust and Anne Ray Charitable Trust, (i) the number of Shares
that thereafter may be made the subject of Awards (and the limitations contained
in Section 4(d) of the Plan) shall be converted automatically into the number of
shares of M Holdings Common Stock (as defined in the Merger Agreement) into
which each outstanding Share is so converted, (ii) each outstanding Award shall
be converted automatically into an Award for or to purchase, for each Share
subject to such Award, the number of shares of M Holdings Common Stock into
which each outstanding Share is so converted, at a purchase price for such
number of shares of M Holdings Common Stock equal to the exercise price per
Share subject to such Award, and (iii) GNS II shall assume all rights and
obligations under the Plan and shall be the “Company” for all purposes of the
Plan. Notwithstanding the above, in the event (i) of any recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Shares or other securities of the Company or any other
similar corporate transaction or event or (ii) the Company shall enter into a
written agreement to undergo such a transaction or event, the Committee may, in
its sole discretion, cancel any or all outstanding Awards and pay to the holders
of any such Awards that are otherwise vested, in cash, the value of such Awards
based upon the price per share of capital stock received or to be received by
other stockholders of the Company in such event.